Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Claims 1, 13, and 17 were amended.  Claims 21 and 22 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Hamamoto in view of Schwichtenhovel et al. on claims 1-5, 7-13, 15, and 17-20 are withdrawn, because independent claim 1 has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Hamamoto in view of Schwichtenhovel et al. as applied to claim 1 and further in view of Huang on claim 6 is withdrawn, because independent claim 1 has been amended.

Claims 1-5, 7-13, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (WO 2013/031558, machine translation) in view of Schwichtenhovel et al. (US 2018/0233786) and Hardy (US 2017/0214256).
Regarding claims 1 and 21, Hamamoto discloses a method integrated into a battery system, comprising: determining an internal resistance (Abstract) [0006, 0021] of at least one battery cell in thermal contact with the temperature sensor (temperature detection unit) [0012]; determining a state of charge (SOC) of the at least one battery cell [0013, 0018-0020]; determining at least one reference temperature from a lookup table (LUT) or parametrized function that defines one of the following three parameters: internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge) [0027-0039]; comparing the at least one reference temperature (preset temperature, measured accuracy) with at least one temperature measurement of the temperature of the at least one battery cell using the temperature sensor to determine a difference therebetween [0027-0028, 0035-0036, 0041] including an internal resistance calibration to assess the state of charge [0025, 0052]; but is silent towards determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold and in response to determining that the temperature sensor is not functioning properly, shutting down the at least one battery cell or outputting a notification to a user of the at least one battery cell.  
Schwichtenhovel teaches a temperature sensor arranged on a reference cell and other cells are compared to calibration data to allow for compensation of unequal profiles (temperature sensor not functioning properly and requiring calibration) and provide calibration profiles for each individual cell [0009, 0025, 0033-0044]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide calibration to the temperature sensors and adjust the profile for each individual cell of Hamamoto because Schwichtenhovel recognizes that calibration profiles can be provided for each respective cell.  A skilled artisan would readily recognize that any of the prior arts recognized relationships between internal resistance, measured temperature, state of charge, and the respective data stored to make such comparisons can be used to provide means of comparison and calibration.
Hardy teaches a battery charging controller (Abstract) where the battery management system includes a plurality of temperature sensors each arranged for sensing the temperature of at least one cell where the monitor is configured to determine temperature information signals conform to acceptable patterns [0081], raised exceptions [0089-0091] including failure of the sensor [0098], to discontinue charging/discharging of the battery cell [0125-0127] so the system can respond in a fail safe manner [0098].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to for the method of Hamamoto and Schwichtenhovel to discontinue the use of a battery cell when a raised exception occurs including a failure of the sensor because Hardy recognizes that such a step allows for the battery system to respond in a fail safe manner.
Regarding claims 2 and 22, Hamamoto discloses the method of claim 1, wherein determining that the temperature sensor functions properly when the difference does not exceed the preconfigured threshold; and determining that the temperature sensor functions improperly when the difference exceeds the preconfigured threshold (allowable amount of change in SOC/temperature at several degrees to at most 10 degrees C/voltage thresholds) [0040-0041, 0080-0083].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 3, Hamamoto discloses the method of claim 1, wherein the determination of the internal resistance and SOC of the at least one battery cell and the at least one temperature measurement of the temperature sensor are performed during a preconfigured period of time (charging or discharging periods) [0085].  
Regarding claim 4, Hamamoto discloses the method of claim 1, wherein the internal resistance of the at least one battery cell is determined based on a measurement of a voltage drop during a discharge pulse [0017].  
Regarding claim 5, Hamamoto discloses the method of claim 4, wherein the voltage drop is measured with respect to an actual terminal voltage of the at least one battery cell and in response to a specific load or balancing current drawn from the at least one battery cell and/or a specific charging or balancing current provided to the at least one battery cell [0017, 0114-0116].  
Regarding claim 7, Hamamoto discloses the method of claim 1, wherein the SOC of the at least one battery cell is determined based on measuring an actual terminal voltage of the at least one battery cell [0016].  
Regarding claim 8, Hamamoto discloses the method of claim 7, wherein a reference SOC value is determined based on the measured actual terminal voltage and an SOC-LUT (SOC storage value) [0017-0018].  
Regarding claim 9, Hamamoto discloses the method of claim 1, wherein the reference battery cell is of the same type as the at least one battery cell (reference values measured from the same cells from a preset charge state) [0027, 0050-0052].  
Regarding claims 10-12, Hamamoto discloses the method of claim 1, wherein the LUT is based on a plurality of reference measurements of an internal resistance of the reference cell for a plurality of different SOC values and a plurality of different temperatures (equivalent circuit model/parameterized function) [0027, 0050-0052, 0075-0078].  
Regarding claim 13, Hamamoto discloses a method integrated into a battery system, comprising: determining an internal resistance of at least one battery cell in thermal contact with the temperature sensor (Abstract) [0006, 0021]; determining a state of charge (SOC) of the at least one battery cell [0013, 0018-0020]; determining at least one reference temperature from a memory or parametrized function that defines one of the following three parameters:  the internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge)  [0027-0039]; but is silent towards comparing the at least one reference temperature with at least one temperature measurement of the temperature of the at least one battery cell using the temperature sensor to determine a difference therebetween; and determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold and in response to determining that the temperature sensor is not functioning properly, shutting down the at least one battery cell or outputting a notification to a user of the at least one battery cell.  
Schwichtenhovel teaches a temperature sensor arranged on a reference cell and other cells are compared to calibration data to allow for compensation of unequal profiles (temperature sensor not functioning properly and requiring calibration) and provide calibration profiles for each individual cell [0009, 0025, 0033-0044]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide calibration by comparing the temperature sensors to a reference cell in order to adjust the profile for each individual cell of Hamamoto because Schwichtenhovel recognizes such a comparison provides calibration profiles for each respective cell.  A skilled artisan would readily recognize that any of the prior arts recognized relationships between internal resistance, measured temperature, state of charge, and the respective data stored to make such comparisons can be used to provide means of comparison and calibration.
Hardy teaches a battery charging controller (Abstract) where the battery management system includes a plurality of temperature sensors each arranged for sensing the temperature of at least one cell where the monitor is configured to determine temperature information signals conform to acceptable patterns [0081], raised exceptions [0089-0091] including failure of the sensor [0098], to discontinue charging/discharging of the battery cell [0125-0127] so the system can respond in a fail safe manner [0098].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to for the method of Hamamoto and Schwichtenhovel to discontinue the use of a battery cell when a raised exception occurs including a failure of the sensor because Hardy recognizes that such a step allows for the battery system to respond in a fail safe manner.
Regarding claim 15, Hamamoto discloses the method of claim 13, further comprising: determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold (allowable amount of change in SOC/temperature/voltage thresholds) [0040-0041, 0080-0083].  
Regarding claim 17, Hamamoto discloses a battery system, comprising: at least one battery cell; at least one temperature sensor in thermal contact with and configured to sense temperature of the at least one battery cell  (Abstract) [0006, 0021]; at least one voltage sensor configured to measure a terminal voltage of the at least one battery cell (voltage calculating unit) [0030]; and a controller [0115-0116] configured to i) determine an internal resistance of the at least one battery cell, ii) determine a state of charge (SOC) of the at least one battery cell [0013, 0018-0020], iii) determine at least one reference temperature from a lookup table (LUT) or parametrized function that defines one of the following three parameters: the internal resistance, the SOC, and a temperature of a reference battery cell, based on the other two parameters, the reference temperature being indicative of a temperature of the at least one battery cell (function representative of the relationship between temperature, internal resistance, and state of charge) [0027-0039], but is silent towards compare the at least one reference temperature with at least one temperature measurement of the temperature of the at least one battery cell using the temperature sensor to determine a difference therebetween and determining whether the temperature sensor is functioning properly based on whether the difference exceeds a preconfigured threshold and in response to determining that the temperature sensor is not functioning properly, shutting down the at least one battery cell or outputting a notification to a user of the at least one battery cell.  
Schwichtenhovel teaches a temperature sensor arranged on a reference cell and other cells are compared to calibration data to allow for compensation of unequal profiles (temperature sensor not functioning properly and requiring calibration) and provide calibration profiles for each individual cell [0009, 0025, 0033-0044]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to modify the controller to provide calibration by comparing the temperature sensors to a reference cell in order to adjust the profile for each individual cell of Hamamoto because Schwichtenhovel recognizes such a comparison provides calibration profiles for each respective cell.  A skilled artisan would readily recognize that any of the prior arts recognized relationships between internal resistance, measured temperature, state of charge, and the respective data stored to make such comparisons can be used to provide means of comparison and calibration.
Hardy teaches a battery charging controller (Abstract) where the battery management system includes a plurality of temperature sensors each arranged for sensing the temperature of at least one cell where the monitor is configured to determine temperature information signals conform to acceptable patterns [0081], raised exceptions [0089-0091] including failure of the sensor [0098], to discontinue charging/discharging of the battery cell [0125-0127] so the system can respond in a fail safe manner [0098].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the battery system of Hamamoto and Schwichtenhovel to discontinue the use of a battery cell when a raised exception occurs including a failure of the sensor because Hardy recognizes that such a configuration allows for the battery system to respond in a fail safe manner.

Regarding claim 18, Hamamoto discloses the battery system of claim 17, wherein the controller [0115-0116] is further configured to: determine that the temperature sensor functions properly when the difference does not exceed the preconfigured threshold; and determine that the temperature sensor functions improperly when the difference exceeds the preconfigured threshold (allowable amount of change in SOC/temperature/voltage thresholds) [0040-0041, 0080-0083].  
Regarding claim 19, Hamamoto discloses the battery system of claim 17, further comprising: at least one current sensor configured to measure a load, balancing and/or charging current of the battery cell, wherein the controller comprises at least one cell supervision circuit (CSC) configured to receive measurement values of the temperature, voltage and current sensors [0006, 0013, 0120].  
Regarding claim 20, Hamamoto discloses the battery system of claim 19, wherein the controller further comprises a battery management system (BMS) (relative value calculating unit) connected to the at least one CSC, and being configured to: receive voltage, current, and temperature values from the at least one CSC; determine SOC and internal resistance of the at least one battery cell; and determine the at least one reference temperature, and compare it to the at least one temperature value received from the at least one CSC [0006, 0013, 0021, 0120-0123].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of Schwichtenhovel et al. and Hardy as applied to claim 1 above, and further in view of Huang (US 2006/0001429).
The teachings of Hamamoto, Schwichtenhovel, and Hardy as discussed above are herein incorporated.
Regarding claim 6, Hamamoto Schwichtenhovel, and Hardy are silent towards the internal resistance of the at least one battery cell is determined by measuring a voltage transient in response to cutting a specific load from the at least one battery cell.  
Huang teaches a method of monitoring electric power and determine the internal resistance of a battery by coupling an external load having a small resistance in series and operating a power transistor to draw a transient large current for sampling voltage of the battery (measuring a voltage transient) in order to know the state of the battery in real time [0006-0009].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include monitoring and determining the internal resistance of a battery by operating a power transistor (cutting the specific load to draw current) to sample the voltage of the cell in the method of Hamamoto, Schwichtenhovel, and Hardy because Huang recognizes such a method allows for knowing the state of the battery cell in real time.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) the cited references of Hamamoto and Schwichtenhovel do not recognize taking any action in response to determining that the temperature sensor is not functioning properly.

In response to Applicant’s arguments, please consider the following comments:
(a) as discussed in the rejection above, the newly cited reference of Hardy clearly recognizes discontinuing use of the battery cell if information from or condition of the sensor is determined to be deficient. 



Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727